Citation Nr: 0007810	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  93-26 652	)	DATE
	)
	)
On appeal from the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $1,633.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
December 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 1992 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in No. Little Rock, Arkansas.  
In January 1996, the Board remanded this case to the RO for 
further development.  

The Board notes that the original overpayment of $16,168 has 
been reduced to $1,633.


FINDING OF FACT

The overpayment of VA improved pension benefits was not due 
to the veteran's fraud, misrepresentation or bad faith.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits is not precluded by fraud, misrepresentation, or bad 
faith on the veteran's part.  38 U.S.C.A. §§ 5107(b), 5302(c) 
(West 1991); 38 C.F.R. §§  1.962(b), 1.965(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Historically, the veteran was granted entitlement to VA 
pension benefits in a February 1986 rating decision.  In a 
February 1986 letter, he was advised that improved pension 
benefits had been granted and was provided a VA Form 21-8768 
which informed him that he was obligated to provide prompt 
notice of any change in income or net worth and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.  Thereafter, 
the veteran submitted annual Improved Pension Eligibility 
Verification Reports (EVRs) in which he reported his family 
income.  In addition, on an annual basis, he was furnished VA 
Forms 21-8768 which repeatedly informed him that he was 
obligated to provide prompt notice of any change in income or 
net worth and that a failure to provide such would result in 
the creation of an overpayment which would be subject to 
recovery.  

In June 1992, the RO informed the veteran that information 
had been received showing that he had earned income during 
1989 which he did not previously report.  Previously, in his 
applicable EVR, he only reported that his spouse had income.  
In August 1992, the veteran's improved pension benefits were 
reduced retroactively effective February 1, 1989.  This 
action resulted in an overpayment of $16,168.  The veteran 
requested waiver of the recovery thereof.  

In an October 1992 determination, the Committee found that 
the veteran had committed bad faith in the creation of the 
overpayment at issue and also stated that bad faith was a bar 
to granting a waiver.  The veteran appealed that 
determination.

Thereafter, the veteran testified at a personal hearing 
before a hearing officer at the RO in May 1993.  At that time 
and in correspondence of record, he indicated that although 
his prior EVRs were erroneous, they were completed by his 
spouse (whom he divorced in March 1993) and he signed them.  
He related that although he supposedly had a high school 
education, he indicated that he did not read well.  He stated 
that prior to their separation in March 1992 and later 
divorce in March 1993, his spouse would obtain the mail and 
take care of all "bookkeeping affairs."  He indicated that 
he was in charge of paying some bills, but his spouse had 
been in charge of completing all financial information for 
the VA.  In addition, he indicated that while he had filed 
tax returns, he had the assistance of an accountant and did 
not complete those forms on his own either.  With regard to 
the additional income, the veteran indicated that he owned a 
dump truck and had previously worked in the general trucking 
industry, but had been unable to do so due to his 
disabilities, to include triple bypass heart surgery.  He 
related that his stepson had operated the dump truck and had 
deposited funds on his behalf into his account and he 
believed this accounted for the additional income.  
Currently, he related that he lived with a relative and 
depended upon others for support.  He emphasized that he was 
ignorant of all of his responsibilities as a pension 
recipient due to his spouse's interference in that regard.  

Thereafter, further information was obtained regarding the 
veteran's countable family income after 1989.  Taking this 
information into account along with various changes in 
dependency status, the veteran's overpayment was reduced to 
$1,633.  The veteran was also refunded $4,823 which was 
previously withheld from his benefits.  There is no current 
financial status report of record.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  
For fraud, consideration must be given to the definition of 
fraud delineated in the VA Office of General Counsel Opinion 
VAOPGC 4-85 (September 16, 1985).  In that opinion, the 
General Counsel (GC) held that the term "fraud," as used in 
38 U.S.C. § 5302(c) and 38 C.F.R. §§ 1.963(a) and 1.965(b), 
may be interpreted to mean an intentional misrepresentation 
of fact, or the intentional failure to disclose pertinent 
facts, for the purpose of obtaining or retaining VA benefits, 
with knowledge that the misrepresentation of facts or the 
failure to disclose facts may result in an erroneous award of 
benefits or the retention of such benefits. 

The Board notes that the GC's opinion includes the following 
elements in determining if fraud was established: (1) 
knowledge of facts upon which payments are based; (2) 
knowledge of change in circumstances; (3) knowledge that 
change in circumstances removes eligibility for some or all 
of the benefits being paid; (4) failure to advise the agency 
of change in circumstances with the actual intention of 
receiving or obtaining the payments; and (5) actual receipt 
or retention of payments or increased payments as a 
consequence of the intentional failure to disclose.

With regard to misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2) (1999).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  The phrase "bad faith" is also 
defined in the Veterans Benefits Administration (VBA) 
CIRCULAR 20-90-5, dated February 12, 1990, as a willful 
intention on the part of the claimant to seek an unfair 
advantage or to neglect or refuse to fulfill some duty or 
contractual obligation."  However, a recent decision of the 
Court has invalidated the use of the above-cited italicized 
phrase as an appropriate basis for a bad faith determination.  
See Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, 
the Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase neglect or refuse to fulfill some 
duty or contractual obligation found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.

The Board notes that while the veteran's EVRs dating back to 
1989 did not disclose all of his family income, the Board is 
unable to conclude that the high standards of fraud, 
misrepresentation or bad faith are met in this case.  

With regard to the elements of fraud, the Board notes that 
the veteran essentially asserts that the first element, 
knowledge of facts upon which payments are based, is not met 
in this case due to his ignorance and misplaced reliance on 
his spouse.  Based on a review of his correspondence and 
hearing testimony, the Board believes that he did in fact 
rely primarily upon others for financial assistance.  While 
this does not excuse him for reporting the inaccurate 
information as he signed the documents, it does show that he 
lacked fraudulent intent when he sent in the erroneous EVRs.  

With regard to misrepresentation and bad faith, the Board 
does not find that the veteran's inaccurate reporting of his 
income was willful due to the fact that he did not fully 
understand the documents that he signed and simply believed 
that the forms had been correctly completed by his spouse.  
Obviously, this showed his poor judgment, but there was no 
bad faith as the Board does not find that the veteran was 
intentionally being deceptive.

Accordingly, the Board concludes that the record does not 
clearly establish that the veteran possessed knowledge that 
he was entitled to less VA benefits than those which he was 
receiving.  To establish willful intent on his part, the 
record would essentially have to show that the veteran 
intentionally failed to disclose his full family income for 
the express purpose of receiving benefits that he knew he 
would not receive in the event that he did reveal such 
information.  The record in this case does not establish such 
an intent, and accordingly, the evidence is insufficient to 
establish the elements of fraud, misrepresentation or bad 
faith.  As noted, the Board is not stating the veteran does 
not bear the burden of fault in accurately reporting the 
income in full as this was his responsibility; however, his 
actions do not rise to the high level of fraud, 
misrepresentation or bad faith when taken in the context of 
his credible contentions.  

Inasmuch as VA has not met its burden of proof to establish 
fraud, misrepresentation or bad faith, waiver of recovery of 
the overpayment of pension benefits is not precluded as a 
matter of law.  


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits is not precluded by a finding of fraud, 
misrepresentation or bad faith.  


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, the application of the 
standard of equity and good conscience must be considered.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument, and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  The application of each of the elements 
of the standard of equity and good conscience was not 
addressed by the RO in this case, nor has VA fulfilled its 
duty to assist the appellant in the development of evidence 
pertaining to that inquiry.  We find that the veteran would 
be prejudiced by the Board's consideration of that issue, in 
the circumstances of this case.  In order to properly 
consider the elements of the standard of equity and good 
conscience, the veteran should be provided an opportunity to 
submit evidence and argument in that regard to include the 
submission of a complete and current financial status report, 
particularly since his financial situation appears to have 
changed.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The veteran should be provided an 
opportunity to submit a complete and 
current financial status report.  

2.  The veteran and his representative 
should be provided an opportunity to 
submit argument and evidence with regard 
to the elements of the standard of equity 
and good conscience.

3.  The RO should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA improved pension benefits under the 
standard of equity and good conscience.  
If the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



